United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        November 20, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40518


                     RONALD DWAYNE WHITFIELD,

                                             Petitioner-Appellant,

                              versus

                       DOUG DRETKE, DIRECTOR,
               TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                CORRECTIONAL INSTITUTIONS DIVISION,

                                                Respondent-Appellee.


          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. C-03-CV-29



Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

          Ronald Dwayne Whitfield, Texas prisoner # 623668, moves

to consolidate appeals number 03-40518 and 03-40541.      Whitfield’s

motion to consolidate the appeals is DENIED.        His motions for

orders to the warden of his place of incarceration to forward mail

and to supply him with legal writing material are DENIED.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
           Whitfield seeks a certificate of appealability (COA) to

appeal from the dismissal of his 28 U.S.C. § 2254 habeas corpus

claims.    A COA may be issued only if the applicant “has made a

substantial showing of the denial of a constitutional right.”

28 U.S.C.§ 2253(c)(2).      When a district court denies 28 U.S.C.

§ 2254 relief on procedural grounds without reaching the merits of

the 28 U.S.C. § 2254 application, this court should grant a COA

only if the COA applicant can show that jurists of reason would

find it debatable whether the application has stated a valid claim

of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court’s procedural

ruling was correct.    Slack v. McDaniel, 529 U.S. 473, 484 (2000).

           Whitfield has failed to show that jurists of reason could

disagree about whether the district court’s procedural analysis was

correct.   Whitfield’s request for a COA therefore is DENIED.

           Whitfield’s argument that he is under imminent danger of

serious physical injury is construed as a request to proceed in

forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.

§ 1983 claims and is DENIED.      Whitfield is barred from proceeding

IFP under 28 U.S.C. § 1915(g) and he has failed to show that he is

under   imminent   danger   of   serious   physical   injury.   Because

Whitfield has failed to make the showing required to overcome the

bar of 28 U.S.C. § 1915(g) and has not paid the appellate filing

fee as to his 42 U.S.C. § 1983 claims, his appeal is DISMISSED as


                                    2
to those claims.   If Whitfield wishes for his appeal to be rein-

stated as to his 42 U.S.C. § 1983 claims, he must pay the Clerk of

the district court the full appellate filing fee within 15 days of

the date of this order and move in this court to reinstate the

appeal.   Only the 42 U.S.C. § 1983 claims will be addressed should

Whitfield pay the filing fee and should the appeal be reinstated.

Finally, IT IS ORDERED that the Clerk of this court is authorized

to rule on any motion to reinstate this appeal.

           MOTION TO CONSOLIDATE APPEALS DENIED; COA DENIED; IFP

DENIED AS TO 42 U.S.C. § 1983 CLAIMS; ALL OTHER MOTIONS DENIED;

APPEAL DISMISSED AS TO 42 U.S.C. § 1983 CLAIMS.




                                 3